Citation Nr: 0316361	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  99-04 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
June 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Salt Lake City, Utah, which denied 
the veteran's claims for the benefits sought.

Subsequently, in a June 2000 decision, the Board denied the 
veteran's claims for service connection for cervical and 
lumbar spine disorders.  The appellant then appealed the June 
2000 Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to a November 2000 Joint 
Motion for Remand and to Stay Proceedings by the Secretary 
and the appellant (Joint Motion), the Court issued a December 
2000 Order vacating the June 2000 Board decision in light of 
the changes in the law pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103(a).  See 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  At present, following remands to the RO in August 
2001 and August 2002, the veteran's appeal is once again 
before the Board pursuant to the December 2000 Court Order.



FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The evidence does not show that the veteran had pre-
existing cervical and/or lumbar spine disorders which 
worsened or were permanently aggravated during active 
service, or that he currently suffers from cervical and/or 
lumbar spine disorders which are related to his active 
service.


CONCLUSIONS OF LAW

The claimed cervical and lumbar spine disorders were not 
incurred in or aggravated during active service, nor may 
arthritis be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 
3.307, 3.309 (2002).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issues addressed in this 
appeal.  On November 9, 2000, the President signed the VCAA, 
38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159), which 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The law affects a case such as this because the claims were 
pending on the date of enactment of the new law.  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to prove the claims on appeal 
via the January 1999 rating decision; the February 1999 
statement of the case; the March 1999, May 2002 and May 2003 
supplemental statements of the case; and the August 2001 and 
August 2002 Board remands.  Specifically, the veteran has 
been informed that service connection may be granted for 
diseases which were incurred in or aggravated by active 
service, or which became manifest to a compensable degree 
within a year from service discharge if within the list of 
presumptive diseases.  Additionally, via an August 2002 RO 
letter and the May 2003 supplemental statement of the case, 
the veteran was given specific information with respect to 
the VCAA and of the changes in the law pursuant to the 
enactment of the VCAA.  The notification requirement has 
therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all known and available relevant medical records are 
contained within the claims files, including the appellant's 
service medical records, various private and VA medical 
records, records received from the Social Security 
Administration, and various VA examination reports, the 
latest of which is dated March 2003.  Furthermore, the 
appellant was given the opportunity to present testimony 
during a hearing on appeal at the RO in September 2002.  
Thus, the duty to assist requirement has been satisfied as 
well.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2002). 

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases, such as 
arthritis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

In this case, the veteran indicates that he currently suffers 
from cervical and lumbar spine disorders which were incurred 
in or aggravated by his active service.  He further notes he 
developed back pain/symptoms during service.

The service medical records include July 1968 notations 
showing that the veteran was seen for back pain which he 
reported having since he was 12 years old.  It was further 
noted that he had had multiple episodes of pain lasting 2 to 
3 days with shooting up and down the spine.  No specific 
injury was noted, but the veteran reported he had a "funny" 
spine like his father's spine and that he wanted a brace.  
The objective findings included no scoliosis but increased 
thoracic kyphosis and increased lumbar lordosis, full range 
of motion with pain at L3-4, reversal of lordosis sensation 
and reflexes within normal limits.  He also had straight  leg 
raising with L3-4 pain, no radiation and reflexes within 
normal and mild spasm of paravertebral muscles.  The veteran 
was diagnosed with low back syndrome.

The service medical records also include July 1968 x-rays of 
the lumbar spine which revealed bones normally mineralized 
and in normal position.  The intervertebral disc spaces were 
normally maintained, with no evidence of acute trauma and no 
evidence of spondylolysis.

Lastly, the service medical records include August 1968 
notations revealing the veteran was again seen for back pain, 
and that upon examination, there was no demonstrable back 
problem.  The veteran was directed to return to duty with no 
limitation.

The post-service medical evidence includes an April 1989 
computed tomography (CT) scan report of the head from the 
Natividad Medical Center which revealed the veteran had a 
wedged shaped area of hypodensity with the right frontal lobe 
and residuals of old trauma which must be considered in the 
differential diagnosis.

Records received from the Social Security Administration 
(SSA) mostly describe the treatment the veteran has received 
as early as in 1987 for various health problems, including 
back complaints.

A November 1996 radiology report from LDS Hospital shows the 
veteran had an old area of anterior wedging with the T12 
vertebra and associated minimal anterior wedging at L1.  He 
also had post-traumatic degenerative arthritis in the 
thoracolumbar junction; old areas of mild traumatic 
compression within the T8, T9, T10 and T12 vertebrae; 
associated osteoarthritis in the lower thoracic spine; and 
minimal post-traumatic mild scoliosis with slight convexity 
toward the right, centered at T8 and T9.

A September 1998 VA examination report reveals the veteran 
had palpable tenderness over the entire cervical spine, with 
all ranges of motion being painful and associated with mild 
paraspinous spasm.  The veteran's diagnosis was degenerative 
joint disease of the cervical and thoracolumbar spine with 
constant pain and somewhat reduced range of motion.

Records from the Salt Lake City VA Medical Center (VAMC) 
dated from 1998 to 1999 include October 1998 notations 
showing the veteran was seen for chronic back pain etiology 
including compression fracture, which may be dated back to 
basic training or to a motor vehicle accident.  Additionally, 
January 1999 notations show he was seen for mid diffused back 
tenderness and was diagnosed with chronic pain.

November 1998 reports from V. Scherer, M.D., and S. Corral, 
M.D., indicate the veteran had chronic pain in the cervical 
and thoraco lumbar spine, and noted a motor vehicle accident 
in 1977 which predisposed him to his spine problems.

A May 1999 VA examination report indicates that the veteran 
had various spine complaints.  However, the examiner was 
unable to perform a history and physical evaluation of the 
veteran due to his behavior and anger.

On the occasion of a hearing on appeal at the RO in the 
September 2002, the veteran indicated that he was involved in 
an automobile accident in 1977 where he hit the dash board 
with his shoulder, breaking it and injuring his head and some 
ribs.

An April 2003 VA spine examination report indicates that it 
appeared the veteran had degenerative changes and possible 
compression fractures in the thoracic and lumbar region, with 
no evidence of radiculopathy, spasm or nodularity.  The Board 
notes that the examiner's initial observation as to the 
etiology of the veteran's spine problems was that it was 
impossible to determine for certain.  However, the examiner's 
final conclusion was that it was more likely than not that 
the veteran's significant spine trauma occurred in the severe 
motor vehicle accident he sustained in 1977.  The examiner 
based his conclusion on the fact that there was no evidence 
in the record confirming the veteran's story of falling and 
injuring his back in service, the lack of evidence showing he 
actually had a spine problem in service (other than his 
reported periodical back pain attacks since a fall when he 
was 12 years old), and the lack of other evidence of injury 
up until 1996.  Additionally, the examiner noted that it was 
also unlikely that he suffered significant compression 
fracture while in the service in July and August 1968 because 
the service medical notations dated during this time describe 
treatment and exercise leading to complete resolution, which 
would not be possible with acute multiple thoracic spine and 
lumbar spine compression fractures.

With respect to the veteran's reported back injury when he 
was 12 years old, the law is clear that a veteran who served 
during a period of war or during peacetime service after 
December 31, 1946, is presumed in sound condition except for 
defects noted when examined and accepted for service.  38 
U.S.C.A. § 1111, 1137 (West 2002).  Clear and unmistakable 
evidence that the disability existed prior to service will 
rebut this presumption.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2002).  A preexisting injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2002).  
Intermittent or temporary flare-ups of a pre-existing injury 
or disease during service do not constitute aggravation; 
rather, the underlying condition must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, the Board finds that the veteran's spine 
pain/disorders pre-existed his active service, per the 
service medical records and by his own admission during the 
April 2003 VA examination indicating back pain since he was 
12 years old, and hence, the veteran is not entitled to the 
presumption of soundness with regard to the claimed cervical 
and lumbar spine disorders.  38 U.S.C.A. §§ 1110, 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2002).

Now the Board turns to the question of whether there was a 
permanent aggravation of the veteran's cervical and lumbar 
spine disorders during his active service.  Specifically, in 
deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition as in this 
case, the Board must first determine whether there has been 
any measured worsening of the disability during service and 
then whether this constitutes an increase (permanent in 
nature) in the disability, see Browder v. Brown, 5 Vet. App. 
268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 
(1993).  Temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying condition, as 
contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. 
App. 238, 247-48 (1994).

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence does not show that the veteran 
sustained a permanent aggravation of his pre-existing 
conditions during his service.  Specifically, although he was 
treated for complaints of spine pain during July and August 
1968 and was diagnosed with low back syndrome, July 1968 x-
rays of the lumbar spine revealed no bone abnormalities, 
normally maintained intervertebral disc spaces, and no 
evidence of acute trauma or spondylolysis.  As well, the 
August 1968 notations indicate a finding of no demonstrable 
back problem.  The veteran's discharge examination is also 
negative for any spine (back or neck) abnormalities.

Additionally, it is clear from the medical evidence of 
record, including the November 1998 statement from Drs. 
Scherer and Corral and the April 2003 VA spine examination 
report, that it is more likely than not that the veteran's 
significant spine trauma occurred in the severe motor vehicle 
accident he sustained in 1977, and not during his active 
service.  Specifically, the November 1998 report from Drs. 
Scherer and Corral indicate that the veteran's 1977 motor 
vehicle accident predisposed him to chronic pain in the 
cervical and thoracic spines, and the April 2003 VA spine 
examination report specifically linked the current spine 
problems to the 1977 motor vehicle accident.

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence in this case is against an 
award of service connection for cervical and lumbar spine 
disorders.  It is the Board's duty to assess the credibility 
and probative value of evidence and, provided that it offers 
an adequate statement of reasons or bases.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

After careful review of the veteran's contentions as 
presented in his numerous statements and his testimony, and 
after a thorough review of the medical records contained in 
the claims files, the Board finds that the evidence does not 
show that the veteran had pre-existing cervical and/or lumbar 
spine disorders which worsened or were permanently aggravated 
during active service, or that he currently suffers from 
cervical and/or lumbar spine disorders which are related to 
his active service.  As well, as the evidence does not show 
manifestation of symptoms or an increase in the severity of 
the veteran's cervical or lumbar spine disorders during 
active service, clear and unmistakable evidence is not 
required to rebut the presumption of aggravation as establish 
in 38 C.F.R. § 3.306(a) and (b) (2002). 

The presumption of aggravation provided for in 38 C.F.R. § 
3.306(a)(b) is not for application in this case as described 
above.  And, as the evidence does not establish that the 
veteran's cervical and/or lumbar spine disorders were 
incurred in or aggravated by service, entitlement to service 
connection is not warranted in this case.  Maxson v. West, 12 
Vet. App. 453 (1999).




ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a lumbar spine disorder is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

